DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to amendment filed on 12/08/2021. After entry of this amendment, claims 1-20 are currently pending in this Application with claims 12-20 being withdrawn from further examination.
	Any rejection and/or objection made in the previous office Action and not repeated below is hereby withdrawn.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/00001 76 to Moren et al. (hereinafter Moren) submitted in the IDS filed on 07/31/2019 in view of U.S. Patent Application Publication No. 2014/0290147 to Seth et al. (hereinafter Seth).

With respect to claim 1, Moren teaches a method for making a coated abrasive article and a method of applying the abrasive grains onto a backing which involves using two container feeders (see reference nos. 40 and 42 in Figure 1) in which, the abrasive grains in the two feeders differ from each other in at least one property (Moren, Figure 1, abstract, [0005], [0007], [0022]-[0025], [0027]-[0028], [0037]). Moren, also teaches applying particles onto a resin coated backing (Moren, [0022]). The combination of, at least, the two feeders is considered to read on the claimed distribution tool which comprises a first section for receiving the first plurality of abrasive particles and a second section for receiving the second plurality of abrasive particles, and Moren teaches applying two different abrasive grains (Moren, [0005]). The particles are applied onto a conveyor belt and transported onto a resin coated backing. The properties that differentiate the particles in the feeders are size, shape, chemical composition, or more (Moren, [0024]-[0028]). Moren, additionally, teaches using an 
Moren does not expressly and/or literally disclose that the feeders have a plurality of walls defining a plurality of slots wherein the slots are open to the lower side of the distribution tool. Moren, although discloses applying both particle types to the same major surface of the backing, does not expressly and/or literally disclose that the backing is “immediately below” the lower side of the distribution tool. Finally, Moren does not expressly and/or literally disclose that the two types of abrasive particles are not only applied in similar paths, but specifically that the similar paths are limited to a cross-web range “defined by the plurality of walls”.
Seth, drawn to coated abrasive articles and method of production thereof, discloses several embodiments, one of which is reflected in Figure 15 wherein the feeder is placed right above the backing (Seth, Figure 15, [0304]). Seth clearly discloses that said invention is drawn to predetermined orientation of the particles (Seth, [0160]-[0181]). Seth discloses applying a make coat onto, at least, portions of the backing (Seth, [0145]-[0147], [0247]-[0248], and [0301]). Seth teaches that the particles are delivered onto the backing in a controlled manner, and delivered down a pathway (Seth, [0304]). Thus, based on these teachings, it would be obvious that Seth recognizes the presence of a plurality of slots at the bottom of their feeders, whether the feeders are of the types shown in Figure 15 or Figure 28 (Seth, Figures 15 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Moren with the teachings of Seth in order to include a plurality of walls defining a plurality of slots in the feeders of Moren motivated by the fact that not only doing so has been known in the art as that reflected by the outcome of products taught by Seth, but also based on the fact that it would be reasonable to envision that having a plurality of walls defining a plurality of slots is what contributes to application of particles in a controlled manner to result in a predetermined orientation and layout of the particles, and also results in similar paths which are limited to a cross-web range defined by the plurality of walls. Therefore, since Seth clearly recognizes the importance of having predetermined orientation for the abrasive particles applied onto a backing, this would result in distribution of particles 
Although Moren may not literally disclose having the backing immediately below the lower side of the combination of feeders, which are taken to read on the claimed distribution tool, having a backing placed below the distribution tool or feeders, in a process of producing a coated abrasive article, would be obvious and well recognized to a skilled artisan before the effective filing date of the claimed invention motivated by the fact that it has been known and recognized in the art to do so as that shown and taught by Seth which also discloses that the predetermined position of the particles is achieved through openings via gravity, and this is taken to render a down-web direction obvious. In short, having the backing placed below the feeders has been known as an embodiment in the process of producing a coated abrasive article.
Further motivation for doing the above cited modification in the teachings of Moren would be the fact that MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” /n re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also /n re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); /n re Eli Lilly & Co., 902 F.2d 943, 14 
Having predetermined and similar path orientation of abrasive particles onto the backing as opposed to random deposition of particles onto a backing would be expected to result in a more uniform coated article which then results in a more uniform abrading work onto a workpiece. It is to be noted that Seth clearly and literally teaches multiple different embodiments on predetermined orientation of abrasive particles onto a backing; nevertheless, according to MPEP 2144, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art, but that the rationale may be impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art.

With respect to claim 2, the combination of references renders claim 2 obvious; this is in particular because the two feeders of Moren are placed in a way that one is disposed up-web than the other such that the one that is disposed up-web deposits the particle first, then the other one deposits the particles of the other feeder. The feeder placed up-web of the other is taken to render the claimed first section, i.e. first feeder, obvious and the other is taken to render the second section obvious. It should be noted that Seth clearly renders it obvious to have the feeders placed 

With respect to claims 3 and 4, the combination of references is seen to render said claims obvious; this is because Moren teaches two feeders to apply two different abrasive particles, and Seth renders it obvious that the feeders are above the backing and that the presence of slots at the bottom of the feeders are inevitable due to the disclosure on not only distributing particles in a controlled manner but also the emphasis in Seth on having articles with particles placed in predetermined orientation relative to each other, as detailed out above in the rejection of claim 1 (see above for details).
With respect to one feeder having one or more first baffles so to block entry of the first plurality of abrasive particles into certain plurality of slots and with respect to the other feeder having one or more second baffles so to block entry of the second plurality of abrasive particles into certain of the plurality of slots, it is to be noted that Seth clearly is open to having feeders in a shape of a drum that rotates and through rotation, deposit particles through their slots (Figures 12 and 28), and considering Moren, having more than one drum or feeder is well within the scope of a skilled artisan. It would be inevitable and well recognized to have the drums made in such a way that each comprise more than one size/shape slots so that depending on the specific layouts of the abrasive particles onto a backing depending on the specific coated abrasive article and intended predetermined orientation of the particles, certain slots may be blocked by means, i.e. baffles, in the drums for certain application processes in order 
This is additionally motivated by the fact that the combination of references renders obvious an embodiment in which more than one different regions comprising abrasive particles can be applied onto the backing (see Seth, Figure 3A). Therefore, it would be inevitable to have more than one baffles in each of the drums to lead/control the deposition of particles onto the backing to form different designs/orientations of particles as shown in Figure 3A of Seth.

With respect to claim 5, the recitation of “the first baffles are staggered in a cross- web direction from the second baffles so as to extend between different of the plurality of walls such that the first plurality of abrasive particles enter different ones of the plurality of slots than the second plurality of abrasive particles” is taken to be rendered obvious by the combination of references due to the fact that the combination of references recognizes that more than one regions of abrasive particles may be formed onto the same backing (see Seth, Figure 3A), and thus, achieving this would require the first and second baffles to be staggered in a cross-web direction from each other so to extend between different of the plurality of the walls so that the first particles 

With respect to claim 6, the combination of references is seen to render said claim obvious; as noted above, Moren discloses application of two different abrasive particles as discussed above. Seth elaborates on predetermined orientation of particles and depositing particles in different layouts in a controlled manner (Seth, Figures 3A, and 5-7B). As evidenced from those Figures/embodiments, a first plurality of particles are deposited on a defined first region and a second plurality of particles are deposited on a defined second region wherein the first and second defined regions are spaced from each other at a minimum distance in a cross-web direction. Thus, although Moren may not literally disclose the specific limitations of claim 6, considering the fact that it was rendered obvious to modify Moren with the teachings of Seth (see above for claim 1), the recitation of claim 6 is found obvious in view of the combination of references.

With respect to claim 7, the combination of references is seen to render claim 7 obvious; this is in particular because Seth, in their many embodiments, also discloses an embodiment in which the abrasive particles may be of different compositions (Seth, [0120] and [0123]) despite the fact that they may be of the same shape or size. Considering this teaching, it is obvious to see that Seth teaches having particles, of shape size or shape but different compositions, in the same region such as any one of the blocks of particles shown in Figure 3A. Thus, although Moren may not 

With respect to claim 8, as detailed out above in the rejection of claim 1, the combination of Moren in view of Seth rendered it obvious to distribute at least one of the first plurality of abrasive particles and the second plurality of abrasive particles so to orient at least a majority of at least one of the first plurality of abrasive particles and the second plurality of abrasive particles in passing through the plurality of slots. This is especially considering the fact that as noted above, it was rendered obvious to have utilized the plurality of slots at the bottom portion of the feeders of Moren motivated by the fact that formation of predetermined orientation of abrasive particles onto a backing, as that shown and taught by Seth, has been known in the art, again, as that shown and taught by Seth, and therefore, it would have been obvious to have combined it in the teachings of Moren.

With respect to claim 9, both references recognize the presence of a resin or make coat onto the major surface of the backing, the surface where the particles are deposited thereon (see Moren [0039] and see Seth [0118], [0145]-[0147], [(0247]- [0248]).

With respect to claim 10, the combination of references is seen to render said claims obvious; this is especially in view of the fact that Seth discloses 
Application/Control Number: 16/469,783 Page 14 Art Unit: 1731 that Seth is drawn to a multiplicity of different embodiment on the orientation of particles on the backing, Seth inevitably is drawn to multiplicity of slots or openings with different shapes considering the fact that Seth is drawn to applying a wide range of shaped abrasive particles onto a backing (Seth, [0081 ]-[0106]) some having a profile ratio, which is defined as a ratio of the average different in height to the length; in short, the wide range of shapes for the 

With respect to claim 11, the combination of Moren in view of Seth renders claim 11 with respect to the plurality of walls comprising a plurality of spaced apart members obvious; this is in particular because as detailed out above, the presence of a plurality of slots at the bottom of the feeders is rendered obvious due to the references in particular Seth being drawn to having “predetermined” orientation of particles. Therefore, it would be inevitable to have the plurality of walls, which define a plurality of slots, to be spaced apart so that all the particles are not poured onto the backing, but that they are deposited in organized and predetermined orientation. Thus, the feature of claim 11 is inevitable and obvious to a person having ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.


The Examiner, respectfully, submits that the portion of paragraph [0023] that Applicant has stated refers to the process of applying the particles onto the conveyor belt not the resin coated backing; nevertheless, it is important to note that Moren is used in combination with Seth in the rejection. Moren clearly recognizes the use of different particles and different feeders, wherein the particles may differ in size, shape, or even the composition. Also, it is noted that claim 1, first, states distributing the first plurality of abrasive particles, and then it follows to state distributing a second plurality of abrasive particles. Thus, the claim is drawn to an order of application of abrasive particles. However, even if it is assumed that the claim would not recite any order, the claim recites the open phrase “comprising”; thus, an order can be included in the process without deviating from the scope of the claim. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Applicant has, additionally, argued that it would not have been obvious to achieve feeders having a plurality of walls defining a plurality of slots as a result of the finally coated article of Seth even though Seth discloses articles having particles with a predetermined orientation. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, considering the fact that Seth recognizes and teaches a multiplicity and variety of different embodiments based on the orientation of, at least, differently sized or shaped abrasive particles, it is inevitable that the reference has identified methods through which different particles are not applied on top of each other, but relatively adjacent to each other at a predetermined distance and orientation relative to each other; the Figures in Seth provides a variety of different embodiments. Additionally, paragraph [0304] of Seth specifically discloses delivering the shaped abrasive particles in . 

Moreover, Applicant has argued that Moren in view of Seth does not disclose the new amendment to claim 1 which is that the feeders apply particles to a resin-coated backing. 
It is respectfully submitted that Moren is drawn to a resin coated backing (Moren, [0022]). Thus, the new amendment is rendered obvious by, at least, Moren, but also Seth teached application of particles onto a resin coated backing in, for example, end of paragraph [0301]).

Furthermore, Applicant has argued that there is no rationale to combine Moren with Seth because, as argued by Applicant, the two references are directed towards different purposes. Applicant has argued that Moren is directed to a process for feeding particles in layers to facilitate improved downstream electrostatic, but that Seth uses feeders to directly place particles onto a resin-coated backing, eliminating electrostatic coating altogether.
In response to applicant's argument, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731